 Case 1:18-cv-05876-KAM-ST Document 1 Filed 10/21/18 Page 1 of 12 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

FRIDANE ADOLPHE, individually and on behalf
of other persons similarly situated who were            Index No.:
employed by 1st CHOICE HOME CARE
SERVICES, INC., and/or 1ST AIDE HOME CARE,
INC. along with other entities affiliated or            CLASS AND COLLECTIVE ACTION
controlled by 1st CHOICE HOME CARE                      COMPLAINT
SERVICES, INC. and/or 1ST AIDE HOME CARE,
INC.,
                                                        Jury Trial Demanded
                                          Plaintiffs,

                     - against -

1ST CHOICE HOME CARE SERVICES, INC.,
and 1ST AIDE HOME CARE, INC., and/or any
other related entities,
                             Defendants.

       Named Plaintiff FRIDANE ADOLPHE, on behalf of herself and the putative collective,

by her attorneys Naydenskiy Law Firm, LLC, alleges upon knowledge to herself and upon

information and belief as to all other matters as follows:

                                   PRELIMINARY STATEMENT

       1.      This action is brought on behalf of the Named Plaintiff and a collective and/or

putative class of individuals (collectively “Plaintiffs”) who are presently or were formerly

employed by 1ST CHOICE HOME CARE SERVICES, INC. and/or 1ST AIDE HOME CARE,

INC. and/or any other entities affiliated or controlled by 1ST CHOICE HOME CARE

SERVICES, INC. (hereinafter “1st Choice”) and/or 1ST AIDE HOME CARE, INC. (hereinafter

“1st Aide”) (collectively “Defendants”) to provide personal care, assistance, health-related tasks

and other home care services to Defendants’ clients within the State of New York.

       2.      Plaintiffs seek to recover wages and benefits which Plaintiffs were statutorily and

contractually entitled to receive pursuant to New York Labor Law (hereinafter referred to as
Case 1:18-cv-05876-KAM-ST Document 1 Filed 10/21/18 Page 2 of 12 PageID #: 2



“NYLL”) § 190 et seq., and § 650 et seq., and Fair Labor Standards Act (hereinafter referred to

as “FLSA”), 29 U.S.C. §§ 201 et seq., 206, 207, 216(b).

       3.       Beginning in June 2012 and continuing through the present, Defendant 1st Choice

has maintained a policy and practice of requiring Plaintiffs to regularly work in excess of 40

hours in any given week, without providing the proper overtime hourly compensation for all

hours worked in excess of 40 hours in any given week.

       4.       Additionally, beginning in June 2012 and continuing through the present,

Defendant 1st Choice willfully failed to provide Plaintiffs with wage notices and statements as

required by NYLL §§ 195(1) and (3).

       5.       Beginning in June 2012 and continuing through the present, Defendant 1st Aide

has maintained a policy and practice of requiring Plaintiffs to regularly work in excess of 40

hours in any given week, without providing the proper overtime hourly compensation for all

hours worked in excess of 40 hours in any given week.

       6.       Beginning in June 2012 and continuing through the present, Defendant 1st Aide

has maintained a policy and practice of requiring Plaintiffs to regularly work in excess of 40

hours in any given week, without providing the proper overtime hourly compensation for all

hours worked in excess of 40 hours in any given week.

       7.       Named Plaintiff has initiated this action seeking for herself, and on behalf of all

similarly situated employees who performed work within the State of New York, unpaid

overtime compensation, liquidated damages, reasonable attorneys’ fees and costs, and all other

appropriate legal and equitable relief, for Defendants’ violations of the abovementioned state and

federal laws.




                                                 2
Case 1:18-cv-05876-KAM-ST Document 1 Filed 10/21/18 Page 3 of 12 PageID #: 3



                                        JURISDICTION

        8.      Jurisdiction of this Court is invoked pursuant to FLSA, 29 U.S.C. §216(b), and 28

U.S.C. §1331 and 1337. This court also has supplemental jurisdiction under 28 U.S.C. § 1367 of

the claims brought under the NYLL.

        9.      The statute of limitations under FLSA, 29 U.S.C. § 255(a), for a willful violation

is three (3) years.

        10.     The statute of limitations under NYLL § 198(3) is six (6) years.

                                             VENUE

        11.     Venue for this action in the Eastern District of New York under 28 U.S.C.

§ 1391(b) is appropriate because a substantial part of the events or omissions giving rise to the

claims occurred in the Eastern District of New York.

                                         THE PARTIES

        12.     Plaintiff Fridane Adolphe is an individual who is a resident of the State of New

York.

        13.     Defendant 1st Choice is a domestic business corporation incorporated under the

laws of the State of New York, with its principal locations at 2647 Brown Street,

Second Floor, Brooklyn, New York, 11235. Defendants are primarily engaged in providing

nursing and home health aide services at the residences of its clients.

        14.     Defendant 1st Aide is a domestic business corporation incorporated under the

laws of the State of New York, with its principal locations at 2647 Brown Street,

Second Floor, Brooklyn, New York, 11235. Defendants are primarily engaged in providing

nursing and home health aide services at the residences of its clients.

        15.     At all relevant times, Defendants employed Plaintiff as defined by NYLL §§

651(5) and (6) and applicable regulations, 12 NYCRR § 142-2.14, and 29 U.S.C. § 203(e).


                                                 3
Case 1:18-cv-05876-KAM-ST Document 1 Filed 10/21/18 Page 4 of 12 PageID #: 4



       16.     1st Choice and 1st Aide are a single integrated enterprise, and employed and/or

jointly employed Named Plaintiff and members of the putative class.

       17.     Defendants share a common business purpose and ownership, maintain common

control, oversight and direction over the operations of the work performed by Plaintiff, including

payroll practices.

       18.     Both 1st Choice and 1st Aide accept service at the same address, 2647 Brown

Street, Second Floor, Brooklyn, 11235, New York.

       19.     Defendants maintained joint control, oversight, and direction over the operations

of the work performed by Named Plaintiff and putative class members, including payroll

practices, and had the power to hire and fire Named Plaintiff and putative class members.

       20.     Upon information and belief, Defendants have substantial joint control of the

working conditions of Named Plaintiff and putative class members and over the unlawful

policies and practices alleged herein.

                          COLLECTIVE ACTION ALLEGATIONS

       21.     This action is properly maintainable as a collective action pursuant to the FLSA,

29 U.S.C. § 216(b).

       22.     This action is brought on behalf of the Named Plaintiff and a collective consisting

of each and every similarly situated person who is or was employed by Defendants to provide

personal care, assistance, health-related tasks and other home care services to Defendants’ clients

within the State of New York during the period from October 2015 through the present (the

“FLSA Collective”).

       23.     At all relevant times, Plaintiff and the FLSA Collective are and have been

similarly situated, have had substantially similar job requirements and pay provisions, and are

and have been subject to Defendants’ decision, policy, plan, and common programs, practices,


                                                4
Case 1:18-cv-05876-KAM-ST Document 1 Filed 10/21/18 Page 5 of 12 PageID #: 5



procedures, protocols, routines, and rules of willfully failing and refusing to pay Plaintiff one-

and-one-half times their regular rates work in excess of 40 hours per workweek. Plaintiff’s

claims stated herein are essentially the same as those of the other members of the FLSA

Collective.

       24.     Named Plaintiff and potential plaintiffs who elect to opt-in as part of the

collective action are all victims of Defendants’ common policy and/or plan to violate the FLSA

by failing to pay overtime wages.

       25.     Defendants’ unlawful conduct, as described in this Class and Collective Action

Complaint, is pursuant to a corporate policy or practice of minimizing labor costs.

       26.     Defendants are aware or should have been aware that as of January 1, 2015

federal law requires it to pay home care workers an overtime premium for hours worked in

excess of 40 per workweek.

       27.     Count I is properly brought under and maintained as an opt-in collective action

pursuant to 29 U.S.C. § 216(b). The members of the FLSA Collective are readily ascertainable,

can be located through Defendants’ records, and would benefit from the issuance of a court

supervised notice of this lawsuit and the opportunity to join the lawsuit.

       28.     Notice should be sent to the members of the FLSA Collective pursuant to 29

U.S.C. § 216(b).

                                    CLASS ALLEGATIONS

       29.     This action is properly maintainable as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure.

       30.     This action is brought on behalf of the Named Plaintiff and a class consisting of

each and every person who is or was employed by Defendants to provide personal care,




                                                 5
Case 1:18-cv-05876-KAM-ST Document 1 Filed 10/21/18 Page 6 of 12 PageID #: 6



assistance, health-related tasks and other home care services to Defendants’ clients within the

State of New York during the period from June 2012 up to the present (the “Putative Class”).

       31.     The Putative Class is so numerous that joinder of all members is impracticable.

Although the precise number of such persons is presently unknown to Plaintiffs, and calculation

of such number would require facts in the sole control of Defendants, upon information and

belief the size of the Putative Class is believed to be in excess of 500 individuals. In addition,

the names of all potential members of the Putative Class are not known.

       32.     The questions of law and fact common to the Putative Class predominate over any

questions affecting only individual members. These questions of law and fact include but are not

limited to: (1) whether Defendants failed to provide Plaintiffs with wage notices as required by

NYLL § 195(1); and (2) whether Defendants failed to provide Plaintiffs with wage statements as

required by NYLL § 195(3).

       33.     The claims of the Named Plaintiff are typical to the claims of the class, because

they are all current or former home health care employees of Defendants who sustained

damages, including from underpayment of wages and failure to receive wage notices and

statements, as a result of Defendants’ common compensation and employment policies and

practices. The defenses that Defendants are likely to assert against the Named Plaintiff’s claims

are typical of the defenses that Defendants are likely to assert against the class.

       34.     The Named Plaintiff and her counsel will fairly and adequately protect the

interests of the Putative Class. The Named Plaintiff has retained counsel experienced in complex

wage and hour class action litigation.

       35.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The individual Named Plaintiff and Putative Class members




                                                  6
Case 1:18-cv-05876-KAM-ST Document 1 Filed 10/21/18 Page 7 of 12 PageID #: 7



lack the financial resources to adequately prosecute separate lawsuits against Defendants. A

class action will also prevent unduly duplicative litigation resulting from inconsistent judgments

pertaining to the Defendants’ policies.

                                            FACTS

       36.     Named Plaintiff was at all relevant times a home health care attendant employed

in New York by Defendants to provide personal home health care and assistance to Defendants’

clients in their homes.

       37.     Named Plaintiff worked for Defendants as a home attendant from approximately

March 2016 through approximately November 2016.

       38.     While employed by Defendants, Named Plaintiff provided services to disabled

and/or ailing elderly clients, including but not limited to, personal care services, such as

assistance with dressing, bathing and personal grooming, cooking and serving food, cleaning,

such as mopping, vacuuming, dusting, cleaning bathrooms, and taking out garbage, escorting

clients to doctors, and made transportation arrangements.

       39.     Named Plaintiff maintained her own residence and did not “live in” the homes of

Defendants’ clients or in the home of her employer, nor was she an “exempt companion” of the

Defendants’ clients.

       40.     While employed by Defendants, Named Plaintiff generally worked more than 40

hours per week, however, in violation of the FLSA, Named Plaintiff was not paid the applicable

overtime hourly rate for all hours she worked in excess of 40 per week.

       41.     Between March 2016 and April 2016, Named Plaintiff worked varying shifts of 7

to 12-hours, amounting to approximately 35 to 84 hours per week.

       42.     In approximately May of 2016, Named Plaintiff began working around three to

four 24-hour shifts per week, amounting to a total of approximately 72 to 96 hours per week.


                                                7
Case 1:18-cv-05876-KAM-ST Document 1 Filed 10/21/18 Page 8 of 12 PageID #: 8



         43.   While working for Defendants, Named Plaintiff was paid between $10.00 and

$11.00 per hour, and was paid a flat amount of approximately $150 per shift when she worked

24-hour shifts. However, Named Plaintiff was not paid overtime at the applicable overtime

hourly rate for all the hours worked.

         44.   Named Plaintiff’s co-workers performed the same and/or similar work to that of

the Named Plaintiff.

         45.   Like the Named Plaintiff, the FLSA Collective members generally worked more

than 40 hours per week, but were not paid the applicable overtime hourly rate for all hours

worked in excess of 40 per week.

         46.   At all relevant times, Defendants have maintained a practice and policy of

assigning Plaintiffs to work more than 40 hours per week without paying them the applicable

overtime hourly rate of pay of one and one-half times their regular rate of pay for all hours

worked in excess of 40 per week, in violation of the FLSA.

         47.   Upon information and belief, Defendants willfully paid Named Plaintiff and the

other members of the FLSA Collective less than the rates of wages and benefits to which Named

Plaintiff and the other members of the FLSA Collective were entitled.

         48.   Additionally, Defendants failed to provide Named Plaintiffs and the members of

the Putative Class with the notices required by NYLL §195(1).

         49.   Defendants’ actions as described herein were intentional and not made in good

faith.

         50.   Defendants 1st Choice and 1st Aide operate as joint employers.

         51.   Both 1st Choice and 1st Aide accept service at the same address, 2647 Brown

Street, Second Floor, Brooklyn, 11235, New York.




                                               8
Case 1:18-cv-05876-KAM-ST Document 1 Filed 10/21/18 Page 9 of 12 PageID #: 9



        52.     Defendants 1st Choice and 1st Aide jointly employed Plaintiffs, who performed

work as home health care attendants for Defendants and their clients, and thus, have direct

control over the working conditions of the Plaintiffs and putative class members.

                                FIRST CAUSE OF ACTION:
                             FLSA OVERTIME COMPENSATION

        53.     Plaintiffs repeat and re-allege the allegations set forth in the preceding paragraphs.

        54.     Pursuant to the FLSA, 29 U.S.C § 207, “no employer shall employ any of his

employees who in any workweek is engaged in commerce or in the production of goods for

commerce, or is employed in an enterprise engaged in commerce or in the production of goods

for commerce, for a workweek longer than forty hours unless such employee receives

compensation for his employment in excess of the hours above specified at a rate not less than

one and one-half times the regular rate at which he is employed.”

        55.     At all relevant times, Named Plaintiff and the FLSA Collective were employed by

Defendants, which are each an enterprise engaged in commerce within the meaning of 29 U.S.C.

§§ 203(e), (r), and (s).

        56.     At all relevant times, Named Plaintiff and the FLSA Collective were employees

of Defendants within the meaning of 29 U.S.C. § 203(e).

        57.     The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq.,

and the supporting federal regulations, 29 CFR Part 552 effective as of October 13, 2015, apply

to Defendants and protect Named Plaintiff and the FLSA Collective.

        58.     The FLSA 29 U.S.C. §§ 206 and 207 mandate that in calculating overtime the

employer must utilize the employees’ regular rate of pay.




                                                  9
Case 1:18-cv-05876-KAM-ST Document 1 Filed 10/21/18 Page 10 of 12 PageID #: 10



       59.     Defendants failed to pay the Named Plaintiff and members of the FLSA

Collective overtime wages, at the rate of one and one-half times the regular rate of pay, for all

hours worked after the first 40 in any given week.

       60.     Upon information and belief, the failure of Defendants to pay the Named Plaintiff

and members of the FLSA Collective their rightfully owed overtime compensation was willful.

       61.     By the foregoing reasons, Defendants are liable to the Named Plaintiff and

members of the FLSA Collective in an amount to be determined at trial, plus liquidated damages

in the amount equal to the amount of unpaid wages, interest, attorneys’ fees, and costs.

                         SECOND CAUSE OF ACTION:
                 NEW YORK § 195(3) WAGE STATEMENT VIOLATION

       62.     Plaintiffs repeat and re-allege the allegations set forth in above.

       63.     Pursuant to Section 195(3) of the NYLL, an employer is required to furnish each

employee with a statement with every payment of wages that identifies, among other things,

whether the employee is paid by the hour, shift, day, week, salary, piece, commission, or in

another manner. For employees that are not exempt from overtime compensation under New

York state law or regulation, such wage statement must also include “the regular hourly rate or

rates of pay; the overtime rate or rates of pay; the number of regular hours worked, and the

number of overtime hours worked.”

       64.     Pursuant to Section 198-1(d) of the NYLL, an employee that does not receive a

wage statement, as required by NYLL § 195(3), may bring a civil action to recover damages of

$50 for each work day that the violation occurs or continues to occur, but not to exceed $5,000.

       65.     Plaintiffs did not receive wage statements containing all the information required

by NYLL § 195(3) from the Defendants during their employment.




                                                 10
Case 1:18-cv-05876-KAM-ST Document 1 Filed 10/21/18 Page 11 of 12 PageID #: 11



       66.     Defendants violated NYLL § 195(3) by failing to provide Plaintiffs with wage

statements containing the information required by NYLL § 195(3).

       67.     Upon information and belief, Defendants’ failure to provide Plaintiffs with wage

statements in violation of NYLL § 195 was willful.

       68.     By the foregoing reasons, Defendants have violated NYLL § 195(3), and is liable

to Plaintiffs in an amount to be determined at trial, plus liquidated damages, interest, attorneys’

fees, and costs.

                           THIRD CAUSE OF ACTION:
                    NEW YORK § 195(1) WAGE NOTICE VIOLATION

       69.     Plaintiffs repeat and re-allege the allegations set forth in the preceding paragraphs.

       70.     Pursuant to Section 195(1) of the NYLL, an employer is required to provide its

employees at the time of hiring a notice containing information, such as, “the rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

. . . the regular pay day designated by the employer . . .; [and] the name of the employer . . . . For

all employees who are not exempt from overtime compensation . . ., the notice must sate the

regular hourly rate and overtime rate of pay.”

       71.     Defendants willfully failed to provide Plaintiff and the Putative Class with wage

notices, as required by NYLL § 195(1).

       72.     Through its knowing or intentional failure to provide Plaintiffs with the wage

notices required by the NYLL, Defendants have willfully violated NYLL, Article 6, §§ 190, et

seq., and the supporting New York State Department of Labor Regulations.

       73.     Due to Defendants’ willful violations of the N.Y. Labor Law, Plaintiffs are

entitled to statutory penalties of $50 for each workday that Defendants failed to provide them




                                                 11
Case 1:18-cv-05876-KAM-ST Document 1 Filed 10/21/18 Page 12 of 12 PageID #: 12



with wage notices, or up to a total of $5,000, plus reasonable attorneys’ fees, costs, and

injunctive and declaratory relief, as provided for by NYLL § 198(1-b).

         74.      By the foregoing reasons, Defendants are liable to the Plaintiffs in an amount to

be determined at trial, plus interest, liquidated damages, attorneys’ fees, and costs.

         WHEREFORE, the Named Plaintiff, individually and on behalf of all other persons

similarly situated, seeks the following relief:

   (1)         on the first cause of action against Defendants in an amount to be determined at trial,

plus interest, liquidated damages, attorneys’ fees, and costs;

   (2)         on the second cause of action against Defendants in an amount to be determined at

trial, plus interest, liquidated damages, attorneys’ fees, and costs;

   (3)         on the third cause of action against Defendants in an amount to be determined at trial,

plus interest, liquidated damages, attorneys’ fees, and costs;

   (4)         together with such other and further relief the Court may deem appropriate.

Dated: New York, New York
       October 21, 2018
                                                  By:    NAYDENSKIY LAW FIRM, LLC

                                                                /s/
                                                         Gennadiy Naydenskiy, Esq.
                                                         281 Summerhill Rd, Suite 210
                                                         East Brunswick, NJ, 08816
                                                         Phone: 800-789-9396
                                                         Facsimile: 866-261-5478
                                                         naydenskiylaw@gmail.com

                                                         Attorneys for Named Plaintiff and FLSA
                                                         Collective and Putative Class




                                                    12
